Title: Ratification Of Tunis Treaty, 10 January 1800
From: 
To: Adams, John


				John Adams Presidente degli Stati Uniti di America
					A tutti quelli a chi perveranne le presente Salute
					10 Jan. 1800
				
				Sicome un Trattato de Pace ed’Amicizia fu definitivamente accomodato e conchiuso, tra li Stati Uniti d’America representati da William Eaton e James Leander Cathcart Esquires Commessari specialmente deputati per tal oggetto ed illustrissimo ed Excelentissimo Il Bey ed il Gioverno di Tunis Il quale Trattato é come segue, cio é a dire … Conoscere Facciamo sapere Qualmente io John Adams Presidente degli predetti Stati Uniti, avendo visto e considerato il predetto Trattato, col’ avviso e consentimento del suo Senato, accetto, ratifico e confirmo il medisimo, ed ogni suo articolo, e clausula sicome rappresentato in questo instrumento di Ratificazione In Sede del quale io il predetto John Adams Presidente degli Stati Uniti ho fatto qui affissare il sigillo delli predetti Stati, ed ho sottoscritto il medesimo colla propria mano. Fatto nella Cittá de Philadelphia il Giorno dieci de Gennaro mille ottocento, e l’anno ventiquattro dell Independenza delli predetti Stati.
				
					
				
				
			